Case 6:20-cv-01896-PGB-DCI Document 41 Filed 05/28/21 Page 1of 2 PagelD 458

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

18Uo
DISH NETWORK LLC Case No. 6:20-cv-084962:PGB-DCI
Plaintiff,
VS.

ALFA TV INC., HAITHAM MANSI a/k/a
Haitham al-Heti, HISHAM MANSE IBRAHEM,
NEZAR SAEED HAMMO, and MOHAMMED
ABU OUN a/k/a Mohammad Abuoun, individually
and together d/b/a ElafnetTV

 

HE 2 Hd 82 AV 1202

Defendant(s).
/

 

SUGGESTION OF THE PENDENCY OF BANKRUPTCY PROCEEDINGS
UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

The Defendant. Nezar Saeed Hammo, by and through the undersigned attorney, hereby
files the following Suggestion of Pendency of Bankruptcy Proceedings under Chapter 7 of the
Bankruptcy Code, and states that:

l. On May 21, 2021, a Voluntary Petition for Relief under Chapter 7, Case Number 6:21-
bk-02336, was filed on behalf of the Defendant in the U.S. Bankruptcy Court, Middle

District of Florida, Orlando Division.

z: Pursuant to 11 U.S.C. § 362(a), of the Bankruptey Code, the filing of the Petition
operates as a stay of the commencement or continuation of these proceedings.
3: The filing of this Suggestion does not constitute an appearance in this Court case. The

undersigned attorney represents the Defendant only in connection with the Bankruptcy

case filed in the U.S. Bankruptcy Court.

oss
Case 6:20-cv-01896-PGB-DCI Document 41 Filed 05/28/21 Page 2 of 2 PagelD 459

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct cop of the foregoing. Suggestion of the
Pendency of Bankruptcy Proceedings has been furnished this the 26" day of May, 2021, by U.S.
regular 1‘ Class Mail to: United States District Court. Orlando Division, George C Young Federal
Annex Courthouse, 401 West Central Blvd, Orlando, FL 32801; Boatman Ricci, PA, Attn: James
A. Boatman, Jr., Attorney for Plaintiff, 3021 Airport-Pulling Road North, Suite 202, Naples,
Florida 34105, and at email address jab@boatmanricci.com; and Hagan Noll & Boyle, LLC, Attn:
Stephen M. Ferguson, Attorney for Plaintiff, Two Memorial City Plaza, 820 Gessner, Suite 940,
Houston, Texas 77024, and at email address stephen. ferguson@hnbllc.com.

dis Gross, Esq. 7

“|. Bar No.: 419796

The Law Office of Joel L. Gross, P.A.
655 West Highway 50, Suite 101
Clermont, Florida 34711

Telephone: (352) 536-6288
Facsimile: (352) 536-2452
joel@joelgrosspa.com

 
